 



Exhibit 10.03
 
eBay Inc.
 
1997 STOCK OPTION PLAN
 
As Adopted June 20, 1997
(As Amended December 3, 1997 and January 10, 2007)
 
 
1.  PURPOSE.  The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent and Subsidiaries, by
offering them an opportunity to participate in the Company’s future performance
through awards of Options. Capitalized terms not defined in the text are defined
in Section 21 hereof. This Plan is intended to be a written compensatory benefit
plan within the meaning of Rule 701 promulgated under the Securities Act.
 
2.  SHARES SUBJECT TO THE PLAN.
 
2.1  Number of Shares Available.  Subject to Sections 2.2 and 16 hereof, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be Two Million One Hundred Ninety-Eight Shares or such lesser
number of Shares as permitted under Section 260.140.45 of Title 10 of the
California Code of Regulations. Subject to Sections 2.2 and 16 hereof, Shares
that are subject to issuance upon exercise of an Option but cease to be subject
to such Option for any reason other than exercise of such Option will be
available for grant and issuance in connection with future Options under this
Plan. At all times the Company will reserve and keep available a sufficient
number of Shares as will be required to satisfy the requirements of all
outstanding Options granted under this Plan.
 
2.2  Adjustment of Shares.
 
(a) In the event that any dividend or other distribution, reorganization,
merger, consolidation, combination, repurchase, or exchange of Common Stock or
other securities of the Company, or other change in the corporate structure of
the Company affecting the Company’s Common Stock (other than an Equity
Restructuring) occurs such that an adjustment is determined by the Committee (in
its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust the number and class of Common Stock which may be delivered
under the Plan, the purchase price per Share and the number of Shares covered by
each Option which has not yet been exercised, and the numerical limits of
Section 2.1.
 
(b) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 2.2(a) and 16, the number
and type of securities subject to each outstanding Option and the exercise price
thereof will be equitably adjusted by the Committee. The adjustments provided
under this Section 2.2(b) shall be nondiscretionary and shall be final and
binding on the affected Participant and the Company.
 
3.  ELIGIBILITY.  ISOs (as defined in Section 5 hereof) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. NQSOs (as defined in
Section 5 hereof) may be granted to employees, officers, directors and
consultants of the Company or of any Parent or Subsidiary of the Company;
provided such consultants render bona fide services not in connection with the
offer and sale of securities in a capital-raising transaction. A person may be
granted more than one Option under this Plan.
 
4.  ADMINISTRATION.
 
4.1  Committee Authority.  This Plan will be administered by the Committee or
the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the





--------------------------------------------------------------------------------



 



Board, the Committee has full power to implement and carry out this Plan.
Without limitation, the Committee has the authority to:
 
(a) construe and interpret this Plan, any Stock Option Agreement or Exercise
Agreement (each as defined in Section 5 hereof) and any other agreement or
document executed pursuant to this Plan;
 
(b) prescribe, amend and rescind rules and regulations relating to this Plan;
 
(c) select persons to receive Options;
 
(d) determine the form and terms of Options;
 
(e) determine the number of Shares or other consideration subject to Options;
 
(f) determine whether Options will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, any Options granted under
this Plan or any awards under any other incentive or compensation plan of the
Company or any Parent or Subsidiary of the Company;
 
(g) grant waivers of Plan or Option conditions;
 
(h) determine the vesting and exercisability of Options;
 
(i) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Option or any Stock Option Agreement or Exercise Agreement (each
as defined in Section 5 hereof);
 
(j) determine whether an Option has been earned; and
 
(k) make all other determinations necessary or advisable for the administration
of this Plan.
 
4.2  Committee Discretion.  Any determination made by the Committee with respect
to any Option will be made in its sole discretion at the time of grant of the
Option or, unless in contravention of any express term of this Plan or Option,
and subject to Section 5.9 hereof, at any later time, and such determination
will be final and binding on the Company and on all persons having an interest
in any Option under this Plan. The Committee may delegate to one or more
officers of the Company the authority to grant Options under this Plan.
 
5.  OPTIONS.  The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
 
5.1  Form of Option Grant.  Each Option granted under this Plan will be
evidenced by an Agreement which will expressly identify the Option as an ISO or
an NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.
 
5.2  Date of Grant.  The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.
 
5.3  Exercise Period.  Options may be exercisable immediately (subject to
repurchase pursuant to Section 10 hereof) or may be exercisable within the times
or upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Shareholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee may provide for
Options to become exercisable at one time or from time to time, periodically or
otherwise, in such number of Shares or percentage of Shares as the Committee
determines. Subject to earlier termination of the Option as provided herein,
each Participant who is not an officer, director or consultant of the Company or
of a Parent or Subsidiary of the Company shall have the right to exercise an


2



--------------------------------------------------------------------------------



 



Option granted hereunder at the rate of at least twenty percent (20%) per year
over five (5) years from the date such Option is granted.
 
5.4  Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may not be less than eighty five
percent (85%) of the Fair Market Value of the Shares on the date of grant;
provided that (a) the Exercise Price of an ISO will not be less than one hundred
percent (100%) of the Fair Market Value of the Shares on the date of grant and
(b) the Exercise Price of any Option granted to a Ten Percent Shareholder will
not be less than one hundred ten percent (110%) of the Fair Market Value of the
Shares on the date of grant. Payment for the Shares purchased must be made in
accordance with Section 6 hereof.
 
5.5  Method of Exercise.  Options may be exercised only by delivery to the
Company of a written stock option exercise agreement (the “Exercise Agreement”)
in a form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price, and any applicable taxes, for the number of
Shares being purchased.
 
5.6  Termination.  Subject to earlier termination pursuant to Sections 16 or 17
hereof and notwithstanding the exercise periods set forth in the Stock Option
Agreement, exercise of an Option will always be subject to the following:
 
(a) If the Participant is Terminated for any reason except death, Disability or
Cause, then the Participant may exercise such Participant’s Options, only to the
extent that such Options are exercisable on the Termination Date and such
Options must be exercised by the Participant, if at all, as to all or some of
the Vested Shares calculated as of the Termination Date, within three (3) months
after the Termination Date (or within such shorter time period, not less than
thirty (30) days after the Termination Date, or such longer time period not
exceeding five (5) years after the Termination Date as may be determined by the
Committee, with any exercise after three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.
 
(b) If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after Participant’s
Termination other than for Cause), then Participant’s Options may be exercised,
only to the extent that such Options are exercisable by Participant on the
Termination Date and must be exercised by Participant (or Participant’s legal
representative or authorized assignee), if at all, as to all or some of the
Vested Shares calculated as of the Termination Date, within twelve (12) months
after the Termination Date (or within such shorter time period, not less than
six (6) months after the Termination Date, or such longer time period not
exceeding five (5) years after the Termination Date as may be determined by the
Committee, with any exercise after (i) three (3) months after the Termination
Date when the Termination is for any reason other than the Participant’s death
or disability, within the meaning of Code Section 22(e)(3), or (ii) twelve
(12) months after the Termination Date when the Termination is because of
Participant’s disability, within the meaning of Code Section 22(e)(3), deemed to
be an NQSO), but in any event no later than the expiration date of the Options.
 
(c) If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee.
 
5.7  Limitations on Exercise.  The Committee may specify a reasonable minimum
number of Shares that may be purchased on exercise of an Option, provided that
such minimum number will not prevent Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
 
5.8  Limitations on ISOs.  The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Parent or Subsidiary
of


3



--------------------------------------------------------------------------------



 



the Company) will not exceed $100,000. If the Fair Market Value of Shares on the
date of grant with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISOs and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date (as
defined in Section 17 hereof) to provide for a different limit on the Fair
Market Value of Shares permitted to be subject to ISOs, then such different
limit will be automatically incorporated herein and will apply to any Options
granted after the effective date of such amendment.
 
5.9  Modification, Extension or Renewal.  The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 5.10 hereof, the Committee may reduce the Exercise Price of
outstanding Options without the consent of Participants affected by a written
notice to them; provided, however, that the Exercise Price may not be reduced
below the minimum Exercise Price that would be permitted under Section 5.4
hereof for Options granted on the date the action is taken to reduce the
Exercise Price.
 
5.10  No Disqualification.  Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
 
6.  PAYMENT FOR SHARE PURCHASES.
 
6.1  Payment.  Payment for Shares purchased pursuant to this Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:
 
(a) by cancellation of indebtedness of the Company to the Participant;
 
(b) by surrender of shares that: (i) either (A) have been owned by the
Participant for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares) or (B) were obtained by the Participant in the public market and
(ii) are clear of all liens, claims, encumbrances or security interests; (c) by
tender of a full recourse promissory note having such terms as may be approved
by the Committee and bearing interest at a rate sufficient to avoid imputation
of income under Sections 483 and 1274 of the Code; provided, however, that
Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares.
 
(d) by waiver of compensation due or accrued to the Participant for services
rendered;
 
(e) provided that a public market for the Company’s stock exists:
 
(1) through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or
 
(2) through a “margin” commitment from the Participant and an NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or
 
(f) by any combination of the foregoing.
 
6.2  Loan Guarantees.  The Committee may help the Participant pay for Shares
purchased under this Plan by authorizing a guarantee by the Company of a
third-party loan to the Participant.


4



--------------------------------------------------------------------------------



 



 
7.  WITHHOLDING TAXES.  
 
7.1  Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Options granted under this Plan, the Company may require the Participant to
remit to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under this Plan, payments in
satisfaction of Options are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
 
7.2  Stock Withholding.  When, under applicable tax laws, the Participant incurs
tax liability in connection with the exercise or vesting of any Option that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.
 
8.  PRIVILEGES OF STOCK OWNERSHIP.  
 
8.1  Voting and Dividends.  No Participant will have any of the rights of a
shareholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that the
Participant will have no right to retain such stock dividends or stock
distributions with respect to Unvested Shares that are repurchased pursuant to
Section 10 hereof. The Company will comply with Section 260.140.1 of Title 10 of
the California Code of Regulations with respect to the voting rights of Common
Stock.
 
8.2  Financial Statements.  The Company will provide financial statements to
each Participant prior to such Participant’s purchase of Shares under this Plan,
and to each Participant annually during the period such Participant has Options
outstanding, or as otherwise required under Section 260.140.46 of Title 10 of
the California Code of Regulations. Notwithstanding the foregoing, the Company
will not be required to provide such financial statements to Participants when
issuance is limited to key employees whose services in connection with the
Company assure them access to equivalent information.
 
9. TRANSFERABILITY.  Options granted under this Plan, and any interest therein,
will not be transferable or assignable by Participant, and may not be made
subject to execution, attachment or similar process, otherwise than by will or
by the laws of descent and distribution. During the lifetime of the Participant
an Option will be exercisable only by the Participant or Participant’s legal
representative and any elections with respect to an Option may be made only by
the Participant or Participant’s legal representative.
 
10.  RESTRICTIONS ON SHARES.  
 
10.1  Right of First Refusal.  At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Stock Option Agreement a
right of first refusal to purchase all Shares that a Participant (or a
subsequent transferee) may propose to transfer to a third party, unless
otherwise not permitted by Section 25102(o) of the California Corporations Code,
provided, that such right of first refusal terminates upon the Company’s initial
public offering of Common Stock pursuant to an effective registration statement
filed under the Securities Act.
 
10.2  Right of Repurchase.  At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Stock Option Agreement a right
to repurchase Unvested Shares held by a Participant following such Participant’s
Termination at any time within ninety (90) days after Participant’s Termination
Date (or in the case of securities issued upon exercise of an Option after the
Participant’s Termination Date, within ninety (90) days after the date of such
exercise) for cash and/or cancellation of purchase money indebtedness, at the
Participant’s Exercise Price, provided, that to the extent the Participant is
not an officer, director or consultant of the Company or of a Parent or
Subsidiary of the Company such right to


5



--------------------------------------------------------------------------------



 



repurchase Unvested Shares lapses at the rate of at least twenty percent (20%)
per year over five (5) years from the date of grant of the Option.
 
10.2  Right of Repurchase.  At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Stock Option Agreement a right
to repurchase Shares held by a Participant following such Participant’s
Termination at any time within ninety (90) days after Participant’s Termination
Date (or in the case of securities issued upon exercise of an Option after the
Participant’s Termination Date, within ninety (90) days after the date of such
exercise) for cash and/or cancellation of purchase money indebtedness, at:
(a) with respect to Vested Shares, the Fair Market Value of such Shares on
Participant’s Termination Date, provided, that such right to repurchase Vested
Shares terminates when the Company’s securities become publicly traded; or
(b) with respect to Unvested Shares, the Participant’s Exercise Price, provided,
that to the extent the Participant is not an officer, director or consultant of
the Company or of a Parent or Subsidiary of the Company such right to repurchase
Unvested Shares at the Exercise Price lapses at the rate of at least twenty
percent (20%) per year over five (5) years from the date of grant of the Option.
 
11.  CERTIFICATES.  All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
 
12.  ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, Participant
will be required to execute and deliver a written pledge agreement in such form
as the Committee will from time to time approve. The Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid.
 
13.  EXCHANGE AND BUYOUT OF OPTIONS.  The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Options in exchange for the surrender and
cancellation of any or all outstanding Options. The Committee may at any time
buy from a Participant an Option previously granted with payment in cash, shares
of Common Stock of the Company (including restricted stock) or other
consideration, based on such terms and conditions as the Committee and the
Participant may agree.
 
14.  SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  This Plan is intended to
comply with Section 25102(o) of the California Corporations Code. Any provision
of this Plan which is inconsistent with Section 25102(o) shall, without further
act or amendment by the Company or the Board, be reformed to comply with the
requirements of Section 25102(o). An Option will not be effective unless such
Option is in compliance with all applicable federal and state securities laws,
rules and regulations of any governmental body, and the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed or quoted, as they are in effect on the date of grant of the Option and
also on the date of exercise or other issuance. Notwithstanding any other
provision in this Plan, the Company will have no obligation to issue or deliver
certificates for Shares under this Plan prior to (a) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable, and/or (b) compliance with any exemption, completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so.


6



--------------------------------------------------------------------------------



 



 
15.  NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Option granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
 
16.  CORPORATE TRANSACTIONS.  
 
16.1  Assumption or Replacement of Options by Successor or Acquiring
Company.  In the event of (a) a dissolution or liquidation of the Company, (b) a
merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the shareholders of the Company or
their relative stock holdings and the Options granted under this Plan are
assumed, converted or replaced by the successor or acquiring corporation, which
assumption, conversion or replacement will be binding on all Participants),
(c) a merger in which the Company is the surviving corporation but after which
the shareholders of the Company immediately prior to such merger (other than any
shareholder which merges with the Company in such merger, or which owns or
controls another corporation which merges, with the Company in such merger)
cease to own their shares or other equity interests in the Company, or (d) the
sale of all or substantially all of the assets of the Company, any or all
outstanding Options may be assumed, converted or replaced by the successor or
acquiring corporation (if any), which assumption, conversion or replacement will
be binding on all Participants. In the alternative, the successor or acquiring
corporation may substitute equivalent Options or provide substantially similar
consideration to Participants as was provided to shareholders (after taking into
account the existing provisions of the Options). The successor or acquiring
corporation may also issue, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions and other provisions no less favorable to the
Participant than those which applied to such outstanding Shares immediately
prior to such transaction described in this Section 16.1. In the event such
successor or acquiring corporation (if any) does not assume or substitute
Options, as provided above, pursuant to a transaction described in this
Section 16.1, then notwithstanding any other provision in this Plan to the
contrary, the vesting of such Options will accelerate and the Options will
become exercisable in full prior to the consummation of such event at such times
and on such conditions as the Committee determines, and if such Options are not
exercised prior to the consummation of the corporate transaction, they shall
terminate in accordance with the provisions of this Plan.
 
16.2  Other Treatment of Options.  Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 16, in the event of
the occurrence of any transaction described in Section 16.1 hereof, any
outstanding Options will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.
 
16.3  Assumption of Options by the Company.  The Company, from time to time,
also may substitute or assume outstanding options granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either (a) granting an Option under this Plan in substitution of such other
company’s option, or (b) assuming such option as if it had been granted under
this Plan if the terms of such assumed option could be applied to an Option
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed option would have been eligible to be
granted an Option under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an option granted by
another company, the terms and conditions of such option will remain unchanged
(except that the exercise price and the number and nature of shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.
 
17.  ADOPTION AND SHAREHOLDER APPROVAL.  This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan will be
approved by the shareholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the Effective Date. Upon the Effective Date, the Board may grant Options
pursuant to this Plan; provided, however, that:


7



--------------------------------------------------------------------------------



 



(a) no Option may be exercised prior to initial shareholder approval of this
Plan, and (b) no Option granted pursuant to an increase in the number of Shares
approved by the Board shall be exercised prior to the time such increase has
been approved by the shareholders of the Company. In the event that initial
shareholder approval is not obtained within twelve (12) months before or after
this Plan is adopted by the Board, all Options granted hereunder will be
canceled.
 
18.  TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the Effective Date or, if earlier,
the date of shareholder approval. This Plan and all agreements hereunder shall
be governed by and construed in accordance with the laws of the State of
California.
 
19.  AMENDMENT OR TERMINATION OF PLAN.  Subject to Section 5.9 hereof, the Board
may at any time terminate or amend this Plan in any respect, including without
limitation amendment of any form of Stock Option Agreement or instrument to be
executed pursuant to this Plan; provided, however, that the Board will not,
without the approval of the shareholders of the Company, amend this Plan in any
manner that requires such shareholder approval pursuant to Section 25102(o) of
the California Corporations Code or the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans.
 
20.  NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the
Board, the submission of this Plan to the shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options or any other equity awards outside of this Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.
 
21.  DEFINITIONS.  As used in this Plan, the following terms will have the
following meanings:
 
“Board” means the Board of Directors of the Company.
 
“Cause” means Termination because of (i) any willful material violation by the
Participant of any law or regulation applicable to the business of the Company
or a Parent or Subsidiary of the Company, the Participant’s conviction for or
guilty plea to, a felony or a crime involving moral turpitude or any willful
perpetration by the Participant of a common law fraud, (ii) the Participant’s
commission of an act of personal dishonesty which involves a personal profit in
connection with the Company or any other entity having a business relationship
with the Company, (iii) any material breach by the Participant of any material
provision of any agreement or understanding between the Company or a Parent or
Subsidiary of the Company and the Participant regarding the terms of the
Participant’s service as an employee, director or consultant to the Company or a
Parent or Subsidiary of the Company, including without limitation, the willful
and continued failure or refusal of the Participant to perform the material
duties required of such Participant as an employee, director or consultant of
the Company or a Parent or Subsidiary of the Company, other than as a result of
having a Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company or a Parent
or Subsidiary of the Company and the Participant, (iv) Participant’s intentional
disregard of the policies of the Company or a Parent or Subsidiary of the
Company so as to cause loss, damage or injury to the property, reputation or
employees of the Company or a Parent or Subsidiary of the Company, or (v) any
other misconduct by the Participant which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or a Parent or Subsidiary of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the committee appointed by the Board to administer this Plan,
or if no committee is appointed, the Board.
 
“Company” means eBay, Inc. or any successor or acquiring corporation.
 
“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.
 
“Equity Restructuring” means a non-reciprocal transaction (i.e. a transaction in
which the Company does not receive consideration or other resources in respect
of the transaction approximately equal to and in exchange for the consideration
or resources the Company is relinquishing in such transaction) between the
Company and its stockholders, such as a stock split, spin-off, rights offering,
nonrecurring stock dividend or


8



--------------------------------------------------------------------------------



 



recapitalization through a large, nonrecurring cash dividend, that affects the
shares of the Company’s Common Stock (or other securities of the Company) or the
share price of the Company’s Common Stock (or other securities) and causes a
change in the per share value of the Shares underlying outstanding Options.
 
“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.
 
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
 
(a) if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;
 
(b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;
 
(c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported by The Wall Street Journal (or, if not so reported, as
otherwise reported by any newspaper or other source as the Board may
determine); or
 
(d) if none of the foregoing is applicable, by the Committee in good faith.
 
“Option” means an award of an option to purchase Shares pursuant to Section 5
hereof.
 
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
 
“Participant” means a person who receives an Option under this Plan.
 
“Plan” means this eBay, Inc. 1997 Stock Option Plan, as amended from time to
time.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 16 hereof, and any successor
security.
 
“Subsidiary” or “Subsidiaries” means any corporation or corporations (other than
the Company) in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
 
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company. A Participant will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than ninety (90) days, unless reinstatement
(or, in the case of an employee with an ISO, reemployment) upon the expiration
of such leave is guaranteed by contract or statute or unless provided otherwise
pursuant to formal policy adopted from time to time by the Company and issued
and promulgated in writing. In the case of any Participant on (i) sick leave,
(ii) military leave or (iii) an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Option while the
Participant is on leave from the Company or a Parent or Subsidiary of the
Company as the Committee may deem appropriate, except that in no event may an
Option be exercised after the expiration of the term set forth in the Stock
Option Agreement. The Committee will have sole discretion to determine whether a
Participant has ceased to provide services and the effective date on which the
Participant ceased to provide services (the “Termination Date”).
 
“Unvested Shares” means “Unvested Shares” as defined in Section 2.2 of the Stock
Option Agreement.
 
“Vested Shares” means “Vested Shares” as defined in Section 2.2 of the Stock
Option Agreement.


9